 


109 HR 2574 IH: Respect for Life Embryonic Stem Cell Act of 2005
U.S. House of Representatives
2005-05-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2574 
IN THE HOUSE OF REPRESENTATIVES 
 
May 24, 2005 
Mr. Bartlett of Maryland (for himself, Mr. Gingrey, Mr. Norwood, Mr. Osborne, Mr. Culberson, Mr. English of Pennsylvania, Mr. Rohrabacher, Mr. Price of Georgia, and Mr. Cannon) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Public Health Service Act to provide for a program at the National Institutes of Health to conduct and support research on animals to develop techniques for the derivation of stem cells from embryos that do not harm the embryos, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Respect for Life Embryonic Stem Cell Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)The President’s Council on Bioethics in its May 2005 White Paper: “Alternative Sources of Pluripotent Stem Cells,” acknowledges that pluripotent stem cell lines might be derived from an early stage human embryo without harming the embryo’s prospects for developing into a baby. 
(2) Identical twinning occurs spontaneously in nature during at least two stages of the in vivo human development process demonstrating the viability and feasibility of the removal of some cells from an early stage human embryo without harming the embryo’s ability to develop into a baby.  
(3)The removal of some cells from living human embryos is already occurring to conduct preimplantation genetic diagnosis (PGD). PGD is a procedure increasingly offered to individuals seeking to become parents as an option in conjunction with assisted reproductive technologies to diagnose their embryos created through in vitro fertilization (IVF) for genetic and chromosomal abnormalities prior to implantation and pregnancy.  
(4)There have been reports that more than 1,000 babies have been born worldwide and more than 150 babies have been born in the United States after undergoing PGD as early stage embryos.  
(5)IVF to create and PGD to diagnose early stage human embryos is proceeding without Federal funding.  
(6)There is no Federal prohibition against using IVF to create or PGD to diagnose early stage human embryos.  
(7)Informed parental consent is obtained and granted by individuals to utilize IVF and PGD on behalf of themselves and to benefit their children.  
(8)Cells removed for PGD from an early stage human embryo might be cultured to produce and store a stock of cells that could become a genetically matched repair kit for that individual.  
(9)Surplus cells from an individual’s repair kit might be used to establish an embryonic stem cell line made available for basic and applied research to develop treatments for debilitating and deadly human ailments.  
(10)Individuals seeking to become parents who have already chosen and committed to use PGD and establish a repair kit for the benefit of their children could have the option to donate surplus cells from their children’s repair kit for the establishment of a new embryonic stem cell line. 
3.Derivation of stem cells without harming embryos; animal research through National Institutes of HealthPart B of title IV of the Public Health Service Act (42 U.S.C 284) is amended by adding at the end the following: 
 
409J.Basic and applied research on derivation of stem cells without harming embryos 
(a)In generalWith respect to producing stem cell lines for research on treatments for diseases and other adverse health conditions, the Director of NIH shall, through the appropriate national research institutes, provide for the conduct and support of basic and applied research— 
(1)to develop techniques for the derivation of stem cells from embryos that do not harm the embryos; and 
(2)in the case of stem cells that are derived without harming the embryo, to develop techniques for storing the stem cells for the possibility that in the future a therapy may be developed that uses the stem cells of an animal to adapt the therapy to that particular animal. 
(b)Prohibitions regarding clinical researchResearch under subsection (a) may not include clinical research, and may not include any research that— 
(1)involves the derivation of stem cells from human embryos; or 
(2)uses any stem cell to create or to attempt to create a human embryo. 
(c)Authorization of appropriationsFor the purpose of carrying out this section, there is authorized to be appropriated $10,000,000 in the aggregate for the fiscal years 2006 through 2010.. 
 
